Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “81” has been used to designate both an expander (upper left) and a fluid flow past the evaporator 82 (left).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Element 710 in fig. 18 is not included in the specification.
Pipeline 480 in fig. 15, pipeline 580 in fig. 16, pipeline 780 in fig. 18, and pipeline 880 in fig. 19 are all shown in their respective figures and included in the list of reference symbols but are not discussed or described in the specification itself.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “220” (in pg. 31, ¶ 57 as numbered in the specification as filed) and “320” (in fig. 14) have both been used to designate the upper casing of the cylindrical casing 310.  Similarly, the lower casing of this cylindrical casing 310 is numbered “230” in ¶ 57 and labeled “330” in fig. 14.  The numerals “320” and “330” do not appear in the specification.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. (Bolded by examiner.)
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. (Bolded by examiner.)
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is longer than the permitted length of 150 words, being over 200 words in length.  Further, the abstract discusses the purported merits of the invention (e.g. “thereby improving heat exchange efficiency of heat pump systems and reducing the energy consumption.”)  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
¶ 63 begins “Fig. 19 Fig. is a cross-sectional view…”  The second “Fig.” should be deleted from this passage.
Appropriate correction is required.

Claim Objections
Claims 2, 3, and 5-14 are objected to because of the following informalities:  

In line 1 of each of claims 2, 3, 5-9 and 11, and in line 2 of each of claims 10 and 12-14, the word “Claim” in the phrase “as set forth in Claim” should be written with a lowercase c.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in line 1 “a static type liquefaction promoting apparatus”.  As set forth in MPEP 2173.05(b) Relative Terminology:
E. “Type”
The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
As such, the use of the word “type” in claim 1 renders the claim indefinite as it is unclear what is conveyed by the word “type” and how a “static type” apparatus differs from simply a “static” apparatus.  For this reason, claim 1 is found to be indefinite and is rejected under 35 U.S.C. 112(b).
Similarly, independent claim 4 recites a “rotating type liquefaction promoting apparatus” and dependent claims 2, 3, 5-14 each recite either “the static type liquefaction promoting apparatus” or “the rotating type liquefaction promoting apparatus” of claim 1 or 4, either directly or indirectly.  For this reason, each of claims 2-14 is found to be indefinite and rejected for the same reasons set forth above with regard to claim 1.
For purposes of examination, these recitations in the preambles of the claims have not been given patentable weight and the claims have been instead interpreted based on the specific structures defined in the bodies of their disclosures.

Further, in lines 5-6 of claim 1, it is recited that the apparatus comprises “one or more channelizing units each composed of a pair of large diameter disks on its outer side and a pair of small-diameter disks on its inner side”.  It is not clear from this recitation whether the word “its” refers to the individual channelizing unit, the respective pair of disks, or the liquefaction promoting apparatus as a whole.  None of these elements has been previously recited as having an outer side and an inner side so no guidance exists as to where and on what elements these sides are disposed.  As such, it cannot be positively established what structure and position is required of the pairs of disks and thus the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, it has been interpreted that the large-diameter disks are disposed on the outer side of the respective channelizing unit and the small-diameter disks are disposed on the inner side of the respective channelizing unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    595
    587
    media_image1.png
    Greyscale

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,740,450 B2 to Mogami et al. in view of Japanese Publication No. 11-114396 to Niimi, an English Language machine translation of which is included with this Office Action.

    PNG
    media_image2.png
    679
    502
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    411
    535
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    337
    497
    media_image4.png
    Greyscale

Mogami teaches limitations from claim 1 in figs. 2, 3, 4A, and 5A, shown above, a static type liquefaction promoting apparatus (11) comprising: 
a cylindrical casing (taught in col. 13, lines 56-57) having an inlet and an outlet (22a and 23a) on its axial ends (as shown in fig. 2); 
one or more channelizing units (mixing units 24) each composed of a large-diameter disk (30) on its outer side and a small-diameter disk on its inner side (40, as shown in fig. 3, each second mixing element 40 is disposed on an inner surface of a corresponding element 30) disposed in axial alignment inside said cylindrical casing (as shown in fig. 2), 
said large-diameter disks (30) each having a diameter consistent with the inner diameter of said cylindrical casing (as shown in fig. 2), being formed on its center with a flow hole (flow inlet 32) and being formed on its inner surface with a honeycomb panel having polygonal cells (of the main body 31, shown with hexagonal recesses in fig. 4A, described in col .14, lines 37-41 as “a so called honeycomb shape”), 
said small-diameter disks (40) being formed on its outer surface with a honeycomb panel having polygonal cells (shown in fig. 5A and described in col. 14, lines 53-59), 
the honeycomb panels of said large-diameter disks and of said small-diameter disks being arranged to face each other such that each polygonal cell communicates with more than one opposing polygonal cells (as shown in figs. 2 and 3), 
the flow holes of the two large-diameter disks disposed nearest to the inlet and the outlet of said cylindrical casing being communicated with the inlet and the outlet (as shown in fig. 2); wherein 
the fluid is circulated with a pressure of 0.2 to 10 MPa (It will be recognized that this teaching amounts only to one of functional language as the operating pressures of the system to which the mixer is coupled do not affect or alter the structure of the mixer itself.  It is, however, noted that Mogami teaches in ¶ 28, lines 16-20 that the fluid mixed by the mixer may have a pressure of 1 MPa at its inlet and 0.4 MPa at its outlet, within the claimed range.)

    PNG
    media_image5.png
    275
    377
    media_image5.png
    Greyscale

Mogami does not teach each of the channelizing units or mixing units of his invention to include two outer large-diameter disks and two inner small-diameter disks.  Niimi teaches in fig. 14, shown above, a mixing rotor for a “liquid mixture stirring apparatus” formed of two pairs of disks with outer disks formed having central ports (8) and larger diameter sidewalls (10) and the inner disks having smaller diameter sidewalls.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mogami with the paired, sandwiched mixing disks of Niimi to ensure that both the inlets and outlets of each mixing unit are centrally positioned, removing the need for a flow space (26) between the units as shown in fig. 2 of Mogami, allowing for more efficient mixing in the same or smaller total volume.
Regarding the teaching of the apparatus being intended “to be disposed on a pipeline of a heat pump system for the purpose of stirring and uniformly mixing the fluid containing refrigerant and refrigerator oil circulating therein”, it is noted that this teaching represents only the intended use of the claimed invention and does not limit the structure of the apparatus besides the requirement that the system be capable of the recited use.  In the instant case, the system of Mogami as modified by Niimi includes all of the structure of the claimed invention and is thus found to be capable of the recited us of connection to a heat pump for stirring a fluid containing refrigerant and oil.

Regarding claim 2, it is noted that the teaching of “wherein the inlet and outlet of said cylindrical casing are mutually alternated as the heat pump system alters between cooling operation and heating operation” is a matter of intended use and relates to the direction of flow of refrigerant in the heat pump system rather than to the structure of the mixing device of the present invention.  Because the device of Mogami as modified by Niimi includes openings at both ends, this device is found to be capable of receiving an alternating flow of refrigerant as recited in claim 2.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi and Mogami.

    PNG
    media_image6.png
    348
    258
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    1009
    483
    media_image7.png
    Greyscale

Niimi teaches limitations from claim 4 in fig. 1 shown below, a rotating type liquefaction promoting apparatus (1) comprising: 
a stirring sink (2) for stirring the fluid; 
a rotary stirring unit (mixing rotary body 3) fixed on a shaft (5) connected to a rotary driving source (rotary drive source 4) disposed in said stirring sink (as shown, the mixing body 3 and its shaft are disposed in the stirring sink 2), 
said rotary stirring unit being composed of an upper disk (6) formed on its inner surface with a honeycomb panel having polygonal cells (9a, taught to in ¶ 6 of Niimi to be “formed in a polygonal shape” and shown as such in fig. 2) and a lower disk (7) formed on its center with a flow hole and formed on its inner surface with a honeycomb panel having polygonal cells (9a, taught to in ¶ 6 of Niimi to be “formed in a polygonal shape” and shown as such in fig. 2), 
the honeycomb panels of said upper disk and of said lower disk being arranged to face each other such that each polygonal cell communicates with more than one opposing polygonal cells (as taught in ¶ 6 of the translation of Niimi: “the chambers 9 9 a. of the upper disk 6 and the chambers 9 a. of the lower disk 7 communicate with the other chambers 9 9 a. where the chambers 9 9 a. face each other.”); 
wherein the fluid containing refrigerant and refrigerator oil is circulated in the heat pump system with a pressure of 0.2 to 10 MPa. 
Regarding the teaching of the apparatus being intended “to be disposed on a pipeline of a heat pump system for the purpose of stirring and uniformly mixing the fluid containing refrigerant and refrigerator oil circulating therein”, it is noted that this teaching represents only the intended use of the claimed invention and does not limit the structure of the apparatus besides the requirement that the system be capable of the recited use.  
Further, it will be recognized that the teaching that the fluid is circulated by the heat pump system with a pressure of 0.2 to 10 MPa amounts only to one of functional language as the operating pressures of the system to which the mixer is coupled do not affect or alter the structure of the mixer itself.  
In the instant case, the system of Niimi includes all of the structure required by these recitations and is thus found to be capable of the recited us of connection to a heat pump for stirring a fluid containing refrigerant and oil which is circulated at the recited pressure of 0.2 to 10 MPa.
Niimi does not teach the stirring sink having an inlet and an outlet positioned on the ends of the sink.  Mogami teaches in fig. 2, shown above, a fluid mixing apparatus using layered honey-comb panels forming flow paths therebetween and further teaches the two ends of the housing (the cylindrical casing taught in col. 13, lines 56-57) having an inlet and an outlet (22a and 23a) aligned with the inlet (32) of one of the mixing units.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Niimi with the axially disposed fluid inlet and outlet of Mogami in order to direct incoming fluid toward the mixing element directly, thus ensuring that all fluid entering the unit from either direction will be thoroughly mixed, improving performance and reliability of the system.

Regarding claim 5, it is noted that the teaching of “wherein the inlet and outlet of said cylindrical casing are mutually alternated as the heat pump system alters between cooling operation and heating operation” is a matter of intended use and relates to the direction of flow of refrigerant in the heat pump system rather than to the structure of the mixing device of the present invention.  Because the device of Niimi as modified by Mogami includes openings at both ends, this device is found to be capable of receiving an alternating flow of refrigerant as recited in claim 5.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mogami and Niimi as applied to claims 1 and 2 above, and further in view of US Patent No. 1,720,549 to Gilchrist.

    PNG
    media_image8.png
    770
    570
    media_image8.png
    Greyscale

Regarding claim 3, Mogami teaches a mixing apparatus having a series of stacked honeycomb plates arranged in a cylindrical housing between an inlet and an outlet.  Mogami further teaches in fig. 26, shown above, the mixing apparatus of the his invention further including a jacket (71) having an inlet (72) and an outlet (73) extending around the outer wall of the mixing apparatus for providing cooling by a flow of coolant (such as a cooling water flow as taught in col. 29, lines 42-49).  Mogami does not teach this jacket communicating with the inlet and outlet of the casing to allow fluid to pass into and out of the casing. Gilchrist teaches in fig. 1, shown below, a fluid mixer having a mixing space (formed in the inner tank 11) including a series of mixing baffle plates (19-21, pg. 1, line 100), the inner tank (11) being disposed inside an outer tank (10) for so that the inlet (the lower open face of the inner tank 11) and outlet (the upper open face of the inner tank 12) are in communication with the outer tank (pg. 1, lines 38-50).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mogami with the inner and outer tanks of Gilchrist in order to allow for additional fluid to be stored for flow and mixing through the baffles or honeycomb plates of Mogami, thus allowing the mixer of Mogami to perform the functions of both a refrigerant accumulator and a mixer and ensuring that refrigerant/oil mixture in the accumulator does not separate or stratify.   

    PNG
    media_image9.png
    265
    283
    media_image9.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Niimi and Mogami as applied to claims 4 and 5 above, and further in view of Gilchrist.

Regarding claim 6, Niimi teaches a mixing apparatus having a series of stacked honeycomb plates rotated by a shaft within in a cylindrical housing.  Niimi does not teach this mixing apparatus including a surrounding heat radiation sink communicating with the inlet and outlet of the casing to allow fluid to pass into and out of the casing. Gilchrist teaches in fig. 1, shown above, a fluid mixer having a mixing space (formed in the inner tank 11) including a series of mixing baffle plates (19-21, pg. 1, line 100), the inner tank (11) being disposed inside an outer tank (10) for so that the inlet (the lower open face of the inner tank 11) and outlet (the upper open face of the inner tank 12) are in communication with the outer tank (pg. 1, lines 38-50).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Niimi with the inner and outer tanks of Gilchrist in order to allow for additional fluid to be stored for flow and mixing through the baffles or honeycomb plates of Niimi, thus allowing the mixer of Niimi to perform the functions of both a refrigerant accumulator and a mixer and ensuring that refrigerant/oil mixture in the accumulator does not separate or stratify.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mogami and Niimi as applied to claim 1 above, and further in view of Japanese Publication No. 2015212601 A to Kadoshima et al.


    PNG
    media_image10.png
    599
    213
    media_image10.png
    Greyscale

Regarding claim 7, Mogami teaches a mixing apparatus having a series of stacked honeycomb plates arranged in a cylindrical housing between an inlet and an outlet.  Mogami does not teach the casing further including a spring member having a diameter smaller than the inner diameter of the casing and being in a vibrable state.  Kadoshima teaches in fig. 3, shown above, a fluid mixer for a heat pump system (title) having a tubular housing having disposed therein coil spring (14) of smaller diameter (as shown in fig. 3) able to move and resonate (per the Advantage section of the included abstract).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mogami with the vibrating spring of Kadoshima to improve the stirring and dissolution of components (such as oil in a liquid refrigerant) and improve the performance of the mixer as taught in the Advantage section of Kadoshima’s abstract.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mogami, Niimi and Kadoshima as applied to claims 1 and 7 above, and further in view of Gilchrist.

Regarding the limitations of claim 8, refer to the above rejection of claim 3.

Regarding claim 13, Mogami teaches a mixing apparatus having a series of stacked honeycomb plates arranged in a cylindrical housing between an inlet and an outlet.  Gilchrist teaches such a mixer being disposed in and communicating fluid with a larger outer tank.  Neither Mogami nor Gilchrist teaches the outer tank further including a spring member having a diameter smaller than the inner diameter of the casing and being in a vibrable state.  Kadoshima teaches in fig. 3, shown above, a fluid mixer for a heat pump system (title) having a tubular housing having disposed therein coil spring (14) of smaller diameter (as shown in fig. 3) able to move and resonate (per the Advantage section of the included abstract).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mogami with the vibrating spring of Kadoshima to improve the stirring and dissolution of components (such as oil in a liquid refrigerant) and improve the performance of the mixer as taught in the Advantage section of Kadoshima’s abstract.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mogami, Niimi and Gilchrist as applied to claims 1 and 7 above, and further in view of Kadoshima.

Regarding claim 9, Mogami teaches a mixing apparatus having a series of stacked honeycomb plates arranged in a cylindrical housing between an inlet and an outlet.  Gilchrist teaches such a mixer being disposed in and communicating fluid with a larger outer tank.  Neither Mogami nor Gilchrist teaches the outer tank further including a spring member having a diameter smaller than the inner diameter of the casing and being in a vibrable state.  Kadoshima teaches in fig. 3, shown above, a fluid mixer for a heat pump system (title) having a tubular housing having disposed therein coil spring (14) of smaller diameter (as shown in fig. 3) able to move and resonate (per the Advantage section of the included abstract).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mogami with the vibrating spring of Kadoshima to improve the stirring and dissolution of components (such as oil in a liquid refrigerant) and improve the performance of the mixer as taught in the Advantage section of Kadoshima’s abstract.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Niimi and Mogami as applied to claim 4 above, and further in view of Kadoshima.

Regarding claim 10, Niimi teaches a mixing apparatus having a series of stacked honeycomb plates rotated by a shaft within in a cylindrical housing.  Niimi does not teach the casing further including a spring member having a diameter smaller than the inner diameter of the casing and being in a vibrable state.  Kadoshima teaches in fig. 3, shown above, a fluid mixer for a heat pump system (title) having a tubular housing having disposed therein coil spring (14) of smaller diameter (as shown in fig. 3) able to move and resonate (per the Advantage section of the included abstract).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Niimi with the vibrating spring of Kadoshima to improve the stirring and dissolution of components (such as oil in a liquid refrigerant) and improve the performance of the mixer as taught in the Advantage section of Kadoshima’s abstract.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi, Mogami, and Kadoshima as applied to claims 10 above, and further in view of Gilchrist.

Regarding the limitations of claim 11, refer to the above rejection of claim 6.

Regarding claim 14, Niimi teaches a mixing apparatus having a series of stacked honeycomb plates rotated by a shaft within in a cylindrical housing.  Gilchrist teaches such a mixer being disposed in and communicating fluid with a larger outer tank.  Neither Niimi nor Gilchrist teaches the outer tank further including a spring member having a diameter smaller than the inner diameter of the casing and being in a vibrable state.  Kadoshima teaches in fig. 3, shown above, a fluid mixer for a heat pump system (title) having a tubular housing having disposed therein coil spring (14) of smaller diameter (as shown in fig. 3) able to move and resonate (per the Advantage section of the included abstract).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Niimi with the vibrating spring of Kadoshima to improve the stirring and dissolution of components (such as oil in a liquid refrigerant) and improve the performance of the mixer as taught in the Advantage section of Kadoshima’s abstract.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Niimi, Mogami, and Gilchrist as applied to claims 10 above, and further in view of Kadoshima

Regarding the limitations of claim 12, refer to the above rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	6 July 2021
/FRANTZ F JULES/           Supervisory Patent Examiner, Art Unit 3763